 

Exhibit 10.9

 

CalAmp Corp.

2018 EMPLOYEE STOCK PURCHASE PLAN

 

I.

PURPOSE

The purposes of this CalAmp Corp. 2018 Employee Stock Purchase Plan (as it may
be amended or restated from time to time, the “Plan”) are to assist Eligible
Employees of CalAmp Corp., a Delaware corporation (the “Company”), and its
Designated Subsidiaries in acquiring a stock ownership interest in the Company
pursuant to a plan which is intended to qualify as an “employee stock purchase
plan” within the meaning of Section 423(b) of the Code, and to help Eligible
Employees provide for their future security and to encourage them to remain in
the employment of the Company and its Designated Subsidiaries.

II.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates. Masculine,
feminine and neuter pronouns are used interchangeably and each comprehends the
others.

A.“Administrator” means the entity that conducts the general administration of
the Plan as provided in Article XI. The term “Administrator” shall refer to the
Committee unless the Board has assumed the authority for administration of the
Plan as provided in Article XI.

B.“Applicable Law” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
rights under this Plan are granted.

C.“Board” means the Board of Directors of the Company.

D.“Change in Control” means the consummation of the first to occur of (a) the
sale, lease or other transfer of all or substantially all of the assets of the
Company to any person or group (as such term is used in Section 13(d)(3) of the
Exchange Act); (b) the complete liquidation or dissolution of the Company; (c)
the merger or consolidation of the Company with or into another entity or the
merger of another entity into the Company or any Subsidiary (as defined in the
Company’s 2004 Incentive Stock Plan, as amended and restated effective July 28,
2017, as may be further amended from time to time) thereof with the effect that
immediately after such transaction the stockholders of the Company immediately
prior to such transaction (or their related parties) hold less than 50% of the
total voting power of all securities generally entitled to vote in the election
of directors, managers or trustees of the entity surviving such merger of
consolidation; or (d) the acquisition by any person or group of more than 50% of
the voting power of all securities of the Company generally entitled to vote in
the election of directors of the Company.

 

--------------------------------------------------------------------------------

 

E. “Code” means the Internal Revenue Code of 1986, as amended and the
regulations issued thereunder.

F.“Common Stock” means the common stock of the Company and such other securities
of the Company that may be substituted therefor pursuant to Article VIII.

G.“Company” means CalAmp Corp., a Delaware corporation.

H.“Compensation” of an Eligible Employee means the gross base compensation
received by such Eligible Employee as compensation for services to the Company
or any Designated Subsidiary, including prior week adjustment, overtime
payments, vacation pay, holiday pay, jury duty pay, funeral leave pay, military
leave pay, commissions, incentive cash compensation and one-time cash bonuses
(e.g., retention or sign on bonuses), but excluding education or tuition
reimbursements, travel expenses, business and moving reimbursements, income
received in connection with any stock options, stock appreciation rights,
restricted stock, restricted stock units or other compensatory equity awards,
fringe benefits, other special payments and all contributions made by the
Company or any Designated Subsidiary for the Employee’s benefit under any
employee benefit plan now or hereafter established.

I.“Designated Subsidiary” means any Subsidiary designated by the Administrator
in accordance with Section 11.3(b).

J.“Director” means a Board member.

K.“Effective Date” means the date on which the Plan is adopted by the Board.

L.“Eligible Employee” means an Employee who does not, immediately after any
rights under this Plan are granted, own (directly or through attribution) stock
possessing 5% or more of the total combined voting power or value of all classes
of Common Stock and other stock of the Company, a Parent or a Subsidiary (as
determined under Section 423(b)(3) of the Code). For purposes of the foregoing
sentence, the rules of Section 424(d) of the Code with regard to the attribution
of stock ownership shall apply in determining the stock ownership of an
individual, and stock that an Employee may purchase under outstanding options
shall be treated as stock owned by the Employee; provided, however, that the
Administrator may provide in an Offering Document that an Employee shall not be
eligible to participate in an Offering Period if: (a) such Employee is a highly
compensated employee within the meaning of Section 423(b)(4)(D) of the Code, (b)
such Employee has not met a service requirement designated by the Administrator
pursuant to Section 423(b)(4)(A) of the Code (which service requirement may not
exceed two years), (c) such Employee’s customary employment is for twenty hours
or less per week, (d) such Employee’s customary employment is for less than five
months in any calendar year and/or (e) such Employee is a citizen or resident of
a foreign jurisdiction and the grant of a right to purchase Common Stock under
the Plan to such Employee would be prohibited under the laws of such foreign
jurisdiction or the grant of a right to purchase Common Stock under the Plan to
such Employee in compliance with the laws of such foreign jurisdiction would
cause the Plan to violate the requirements of Section 423 of the Code, as
determined by the Administrator in its sole discretion; provided, further, that
any exclusion in clauses (a), (b), (c), (d) or (e) shall be applied in an
identical manner under each Offering Period to all Employees, in accordance with
Treasury Regulation Section 1.423-2(e).

M.“Employee” means any officer or other employee (as defined in accordance with
Section 3401(c) of the Code) of the Company or any Designated Subsidiary.
“Employee” shall not include any director of the Company or a Designated
Subsidiary who does not render services to the Company or a Designated
Subsidiary as an employee within the meaning of Section 3401(c) of the Code. For
purposes

 

--------------------------------------------------------------------------------

 

of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-1(h)(2). Where the period of leave exceeds three months
and the individual’s right to reemployment is not guaranteed either by statute
or by contract, the employment relationship shall be deemed to have terminated
on the first day immediately following such three-month period.

N.“Enrollment Date” means the first Trading Day of each Offering Period.

O.“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

P.“Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows: (a) if the Common Stock is listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Common Stock as quoted on such exchange for such date, or if no
sale occurred on such date, the last day preceding such date during which a sale
occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (b) if the Common Stock is not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(c) without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.

Q.“Offering Document” shall have the meaning given to such term in Section 4.1.

R.“Offering Period” shall have the meaning given to such term in Section 4.1.

S.“Parent” means any corporation, other than the Company, in an unbroken chain
of corporations ending with the Company if, at the time of the determination,
each of the corporations other than the Company owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

T.“Participant” means any Eligible Employee who has executed a subscription
agreement and been granted rights to purchase Common Stock pursuant to the Plan.

U.“Plan” means this CalAmp Corp. 2018 Employee Stock Purchase Plan, as it may be
amended from time to time.

V.“Purchase Date” means the last Trading Day of each Purchase Period.

W.“Purchase Period” shall refer to one or more periods within an Offering
Period, as designated in the applicable Offering Document; provided, however,
that, in the event no Purchase Period is designated by the Administrator in the
applicable Offering Document, the Purchase Period for each Offering Period
covered by such Offering Document shall be the same as the applicable Offering
Period.

X.“Purchase Price” means the purchase price designated by the Administrator in
the applicable Offering Document (which purchase price shall not be less than
85% of the Fair Market Value of a Share on the Enrollment Date or on the
Purchase Date, whichever is lower); provided, however, that, in the event no
purchase price is designated by the Administrator in the applicable Offering
Document, the purchase price for the Offering Periods covered by such Offering
Document shall be 85% of the Fair

 

--------------------------------------------------------------------------------

 

Market Value of a Share on the Enrollment Date or on the Purchase Date,
whichever is lower; provided, further, that the Purchase Price may be adjusted
by the Administrator pursuant to Article VIII and shall not be less than the par
value of a Share.

Y.“Securities Act” means the Securities Act of 1933, as amended.

Z.“Share” means a share of Common Stock.

AA.“Subsidiary” means any corporation, other than the Company, in an unbroken
chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain;
provided, however, that a limited liability company or partnership may be
treated as a Subsidiary to the extent either (a) such entity is treated as a
disregarded entity under Treasury Regulation Section 301.7701-3(a) by reason of
the Company or any other Subsidiary that is a corporation being the sole owner
of such entity, or (b) such entity elects to be classified as a corporation
under Treasury Regulation Section 301.7701-3(a) and such entity would otherwise
qualify as a Subsidiary.

BB. “Trading Day” means a day on which national stock exchanges in the United
States are open for trading.

III.

SHARES SUBJECT TO THE PLAN

A.Number of Shares. Subject to Article VIII, the aggregate number of Shares that
may be issued pursuant to rights granted under the Plan shall be 1,750,000
Shares. If any right granted under the Plan shall for any reason terminate
without having been exercised, the Common Stock not purchased under such right
shall again become available for issuance under the Plan. Notwithstanding
anything in this Section 3.1 to the contrary, the number of Shares that may be
issued or transferred pursuant to the rights granted under the Plan shall not
exceed an aggregate of 1,750,000 Shares, subject to Article 8.  

B.Stock Distributed. Any Common Stock distributed pursuant to the Plan may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
stock or Common Stock purchased on the open market.

IV.

OFFERING PERIODS; OFFERING DOCUMENTS; PURCHASE DATES

A.Offering Periods. The Administrator may from time to time grant or provide for
the grant of rights to purchase Common Stock under the Plan to Eligible
Employees during one or more periods (each, an “Offering Period”) selected by
the Administrator. The terms and conditions applicable to each Offering Period
shall be set forth in an “Offering Document” adopted by the Administrator, which
Offering Document shall be in such form and shall contain such terms and
conditions as the Administrator shall deem appropriate and shall be incorporated
by reference into and made part of the Plan and shall be attached hereto as part
of the Plan. The provisions of separate Offering Periods under the Plan need not
be identical.

 

--------------------------------------------------------------------------------

 

B.Offering Documents. Each Offering Document with respect to an Offering Period
shall specify (through incorporation of the provisions of this Plan by reference
or otherwise):

1.the length of the Offering Period, which period shall not exceed twenty-seven
months;

2.the length of the Purchase Period(s) within the Offering Period;

3.the maximum number of Shares that may be purchased by any Eligible Employee
during such Offering Period, which, in the absence of a contrary designation by
the Administrator, shall be 2,000 Shares; and

4.such other provisions as the Administrator determines are appropriate, subject
to the Plan.

V.

ELIGIBILITY AND PARTICIPATION

A.Eligibility. Any Eligible Employee who shall be employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering Period shall be
eligible to participate in the Plan during such Offering Period, subject to the
requirements of this Article V and the limitations imposed by Section 423(b) of
the Code.

B.Enrollment in Plan.

1.Except as otherwise set forth in an Offering Document or determined by the
Administrator, an Eligible Employee may become a Participant in the Plan for an
Offering Period by delivering a subscription agreement to the Company by such
time prior to the Enrollment Date for such Offering Period (or such other date
specified in the Offering Document) designated by the Administrator and in such
form as the Company provides.

2.Each subscription agreement shall designate a whole percentage of such
Eligible Employee’s Compensation to be withheld by the Company or the Designated
Subsidiary employing such Eligible Employee on each payday during the Offering
Period as payroll deductions under the Plan. The designated percentage may not
be less than 1% and may not be more than the maximum percentage specified by the
Administrator in the applicable Offering Document (which percentage shall be 15%
in the absence of any such designation). The payroll deductions made for each
Participant shall be credited to an account for such Participant under the Plan
and shall be deposited with the general funds of the Company.

3.A Participant may decrease the percentage of Compensation designated in his or
her subscription agreement, subject to the limits of this Section 5.2, or may
suspend his or her payroll deductions at any time during an Offering Period;
provided, however, that the Administrator may limit the number of changes a
Participant may make to his or her payroll deduction elections during each
Offering Period in the applicable Offering Document (and in the absence of any
specific designation by the Administrator, a Participant shall be allowed one
decrease and one suspension (but no increases) to his or her payroll deduction
elections during each Offering Period with respect to such Offering Period). Any
such change or suspension of payroll deductions shall be effective with the
first full payroll period that is at least five business days after the
Company’s receipt of the new subscription agreement (or such shorter or longer
period as may be specified by the Administrator in the applicable Offering
Document).  In the event a Participant suspends his or her payroll deductions,
such Participant’s cumulative payroll deductions prior to the suspension shall
remain in his or her account and shall be applied to the purchase of Shares on
the next occurring Purchase Date and shall not be paid to such Participant
unless he or she withdraws from participation in the Plan pursuant to
Article VII.

 

--------------------------------------------------------------------------------

 

4.Except as otherwise set forth in Section 5.8 or in an Offering Document or
determined by the Administrator, a Participant may participate in the Plan only
by means of payroll deduction and may not make contributions by lump sum payment
for any Offering Period.

C.Payroll Deductions. Except as otherwise provided in the applicable Offering
Document or Section 5.8, payroll deductions for a Participant shall commence on
the first payroll following the Enrollment Date and shall end on the last
payroll in the Offering Period to which the Participant’s authorization is
applicable, unless sooner terminated by the Participant as provided in
Article VII or suspended by the Participant or the Administrator as provided in
Section 5.2 and Section 5.6, respectively.

D.Effect of Enrollment. A Participant’s completion of a subscription agreement
will enroll such Participant in the Plan for each subsequent Offering Period on
the terms contained therein until the Participant either submits a new
subscription agreement, withdraws from participation under the Plan as provided
in Article VII or otherwise becomes ineligible to participate in the Plan.

E.Limitation on Purchase of Common Stock. An Eligible Employee may be granted
rights under the Plan only if such rights, together with any other rights
granted to such Eligible Employee under “employee stock purchase plans” of the
Company, any Parent or any Subsidiary, as specified by Section 423(b)(8) of the
Code, do not permit such employee’s rights to purchase stock of the Company or
any Parent or Subsidiary to accrue at a rate that exceeds $25,000 of the fair
market value of such stock (determined as of the first day of the Offering
Period during which such rights are granted) for each calendar year in which
such rights are outstanding at any time. This limitation shall be applied in
accordance with Section 423(b)(8) of the Code.

F.Decrease or Suspension of Payroll Deductions. Notwithstanding the foregoing,
to the extent necessary to comply with Section 423(b)(8) of the Code and
Section 5.5 or the other limitations set forth in this Plan, a Participant’s
payroll deductions may be suspended by the Administrator at any time during an
Offering Period. The balance of the amount credited to the account of each
Participant that has not been applied to the purchase of Shares by reason of
Section 423(b)(8) of the Code, Section 5.5 or the other limitations set forth in
this Plan shall be paid to such Participant in one lump sum in cash as soon as
reasonably practicable after the Purchase Date.

G.Foreign Employees. In order to facilitate participation in the Plan, the
Administrator may provide for such special terms applicable to Participants who
are citizens or residents of a foreign jurisdiction, or who are employed by a
Designated Subsidiary outside of the United States, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such special terms may not be more favorable than the terms of
rights granted under the Plan to Eligible Employees who are residents of the
United States. Moreover, the Administrator may approve such supplements to, or
amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of this Plan as in effect for any other purpose. No such special
terms, supplements, amendments or restatements shall include any provisions that
are inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

H.Leave of Absence. During leaves of absence approved by the Company meeting the
requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

 

--------------------------------------------------------------------------------

 

VI.

GRANT AND EXERCISE OF RIGHTS

A.Grant of Rights. On the Enrollment Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted a right to
purchase the maximum number of Shares specified under Section 4.2, subject to
the limits in Section 5.5, and shall have the right to buy, on each Purchase
Date during such Offering Period (at the applicable Purchase Price), such number
of whole Shares as is determined by dividing (a) such Participant’s payroll
deductions accumulated prior to such Purchase Date and retained in the
Participant’s account as of the Purchase Date, by (b) the applicable Purchase
Price (rounded down to the nearest Share). The right shall expire on the earlier
of: (x) the last Purchase Date of the Offering Period, (y) last day of the
Offering Period and (z) the date on which the Participant withdraws in
accordance with Section 7.1 or Section 7.3.

B.Exercise of Rights. On each Purchase Date, each Participant’s accumulated
payroll deductions and any other additional payments specifically provided for
in the applicable Offering Document will be applied to the purchase of whole
Shares, up to the maximum number of Shares permitted pursuant to the terms of
the Plan and the applicable Offering Document, at the Purchase Price. No
fractional Shares shall be issued upon the exercise of rights granted under the
Plan, unless the Offering Document specifically provides otherwise. Any cash in
lieu of fractional Shares remaining after the purchase of whole Shares upon
exercise of a purchase right will be carried forward and applied toward the
purchase of whole Shares for the next Offering Period. Shares issued pursuant to
the Plan may be evidenced in such manner as the Administrator may determine and
may be issued in certificated form or issued pursuant to book-entry procedures.

C.Pro Rata Allocation of Shares. If the Administrator determines that, on a
given Purchase Date, the number of Shares with respect to which rights are to be
exercised may exceed (a) the number of Shares that were available for issuance
under the Plan on the Enrollment Date of the applicable Offering Period, or (b)
the number of Shares available for issuance under the Plan on such Purchase
Date, the Administrator may in its sole discretion provide that the Company
shall make a pro rata allocation of the Shares available for purchase on such
Enrollment Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants for whom rights to purchase Common Stock are to be
exercised pursuant to this Article VI on such Purchase Date, and shall either
(i) continue all Offering Periods then in effect, or (ii) terminate any or all
Offering Periods then in effect pursuant to Article IX. The Company may make pro
rata allocation of the Shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional Shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date. The balance of the amount
credited to the account of each Participant that has not been applied to the
purchase of Shares shall be paid to such Participant in one lump sum in cash as
soon as reasonably practicable after the Purchase Date.

D.Withholding. At the time a Participant’s rights under the Plan are exercised,
in whole or in part, or at the time some or all of the Common Stock issued under
the Plan is disposed of, the Participant must make adequate provision for the
Company’s federal, state, or other tax withholding obligations, if any, that
arise upon the exercise of the right or the disposition of the Common Stock. At
any time, the Company may, but shall not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Common Stock by the Participant.

 

--------------------------------------------------------------------------------

 

E.Conditions to Issuance of Common Stock. The Company shall not be required to
issue or deliver any certificate or certificates for, or make any book entries
evidencing, Shares purchased upon the exercise of rights under the Plan prior to
fulfillment of all of the following conditions:

1.The admission of such Shares to listing on all stock exchanges, if any, on
which the Common Stock is then listed;

2.The completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, that the
Administrator shall, in its absolute discretion, deem necessary or advisable;

3.The obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

4.The payment to the Company of all amounts that it is required to withhold
under federal, state or local law upon exercise of the rights, if any; and

5.The lapse of such reasonable period of time following the exercise of the
rights as the Administrator may from time to time establish for reasons of
administrative convenience.

VII.

WITHDRAWAL; CESSATION OF ELIGIBILITY

A.Withdrawal. A Participant may withdraw all but not less than all of the
payroll deductions credited to his or her account and not yet used to exercise
his or her rights under the Plan at any time by giving written notice to the
Company in a form acceptable to the Company no later than one week prior to the
end of the Offering Period (or such shorter or longer period specified by the
Administrator in the Offering Document). All of the Participant’s payroll
deductions credited to his or her account during an Offering Period shall be
paid to such Participant as soon as reasonably practicable after receipt of
notice of withdrawal and such Participant’s rights for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of Shares shall be made for such Offering Period. If a Participant withdraws
from an Offering Period, payroll deductions shall not resume at the beginning of
the next Offering Period unless the Participant is an Eligible Employee and
timely delivers to the Company a new subscription agreement.

B.Future Participation. A Participant’s withdrawal from an Offering Period shall
not have any effect upon his or her eligibility to participate in any similar
plan that may hereafter be adopted by the Company or a Designated Subsidiary or
in subsequent Offering Periods that commence after the termination of the
Offering Period from which the Participant withdraws.

C.Cessation of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee for any reason, he or she shall be deemed to have elected to withdraw
from the Plan pursuant to this Article VII and the payroll deductions credited
to such Participant’s account during the Offering Period shall be paid to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 12.4, as soon as reasonably practicable, and such
Participant’s rights for the Offering Period shall be automatically terminated.

 

--------------------------------------------------------------------------------

 

VIII.

ADJUSTMENTS UPON CHANGES IN STOCK

A.Changes in Capitalization. Subject to Section 8.3, in the event that the
Administrator determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property), Change in
Control, reorganization, merger, amalgamation, consolidation, combination,
repurchase, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, as
determined by the Administrator, affects the Common Stock such that an
adjustment is determined by the Administrator to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available under the Plan or with respect to any
outstanding purchase rights under the Plan, the Administrator shall make
equitable adjustments, if any, to reflect such change with respect to (a) the
aggregate number and type of Shares (or other securities or property) that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 and the limitations established in each Offering
Document pursuant to Section 4.2 on the maximum number of Shares that may be
purchased); (b) the class(es) and number of Shares and price per Share subject
to outstanding rights; and (c) the Purchase Price with respect to any
outstanding rights.

B.Other Adjustments. Subject to Section 8.3, in the event of any transaction or
event described in Section 8.1 or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate (including without limitation any
Change in Control), or of changes in Applicable Law or accounting principles,
the Administrator, in its discretion, and on such terms and conditions as it
deems appropriate, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to any
right under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

1.To provide for either (i) termination of any outstanding right in exchange for
an amount of cash, if any, equal to the amount that would have been obtained
upon the exercise of such right had such right been currently exercisable or
(ii) the replacement of such outstanding right with other rights or property
selected by the Administrator in its sole discretion;

2.To provide that the outstanding rights under the Plan shall be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar rights covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

3.To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding rights under the Plan and/or in the terms and
conditions of outstanding rights and rights that may be granted in the future;

4.To provide that Participants’ accumulated payroll deductions may be used to
purchase Common Stock prior to the next occurring Purchase Date on such date as
the Administrator determines in its sole discretion and the Participants’ rights
under the ongoing Offering Period(s) shall be terminated; and

5.To provide that all outstanding rights shall terminate without being
exercised.

 

--------------------------------------------------------------------------------

 

C.No Adjustment Under Certain Circumstances. No adjustment or action described
in this Article VIII or in any other provision of the Plan shall be authorized
to the extent that such adjustment or action would cause the Plan to fail to
satisfy the requirements of Section 423 of the Code.

D.No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of Shares subject to
outstanding rights under the Plan or the Purchase Price with respect to any
outstanding rights.

IX.

AMENDMENT, MODIFICATION AND TERMINATION

A.Amendment, Modification and Termination. The Administrator may amend, suspend
or terminate the Plan at any time and from time to time; provided, however, that
approval of the Company’s stockholders shall be required to amend the Plan to:
(a) increase the aggregate number, or change the type, of shares that may be
sold pursuant to rights under the Plan under Section 3.1 (other than an
adjustment as provided by Article VIII); (b) change the corporations or classes
of corporations whose employees may be granted rights under the Plan; or (c)
change the Plan in any manner that would cause the Plan to no longer be an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code.

B.Certain Changes to Plan. Without stockholder consent and without regard to
whether any Participant rights may be considered to have been adversely
affected, to the extent permitted by Section 423 of the Code, the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld from Compensation during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of payroll withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion to be advisable that are
consistent with the Plan.

C.Actions In the Event of Unfavorable Financial Accounting Consequences. In the
event the Administrator determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Administrator may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:

1.altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

2.shortening any Offering Period so that the Offering Period ends on a new
Purchase Date, including an Offering Period underway at the time of the
Administrator action; and

3.allocating Shares.

 

--------------------------------------------------------------------------------

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

D.Payments Upon Termination of Plan. Upon termination of the Plan, the balance
in each Participant’s Plan account shall be refunded as soon as practicable
after such termination, without any interest thereon.

X.

TERM OF PLAN

The Plan shall be effective on the Effective Date. The effectiveness of the Plan
shall be subject to approval of the Plan by the stockholders of the Company
within twelve months following the date the Plan is first approved by the Board.
No right may be granted under the Plan prior to such stockholder approval. The
Plan shall be in effect until the tenth anniversary of the date of the initial
adoption of the Plan by the Board, unless sooner terminated under Section 9.1
hereof.  No rights may be granted under the Plan during any period of suspension
of the Plan or after termination of the Plan.

XI.

ADMINISTRATION

A.Administrator. Unless otherwise determined by the Board, the Administrator of
the Plan shall be the Compensation Committee of the Board (or another committee
or a subcommittee of the Board to which the Board delegates administration of
the Plan) (such committee, the “Committee”). The Board may at any time vest in
the Board any authority or duties for administration of the Plan.

B.Action by the Administrator. Unless otherwise established by the Board or in
any charter of the Administrator, a majority of the Administrator shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present and, subject to Applicable Law and the
Bylaws of the Company, acts approved in writing by a majority of the
Administrator in lieu of a meeting, shall be deemed the acts of the
Administrator. Each member of the Administrator is entitled to, in good faith,
rely or act upon any report or other information furnished to that member by any
officer or other employee of the Company or any Designated Subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

C.Authority of Administrator. The Administrator shall have the power, subject
to, and within the limitations of, the express provisions of the Plan:

1.To determine when and how rights to purchase Common Stock shall be granted and
the provisions of each offering of such rights (which need not be identical).

2.To designate from time to time which Subsidiaries of the Company shall be
Designated Subsidiaries, which designation may be made without the approval of
the stockholders of the Company.

3.To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.

4.To amend, suspend or terminate the Plan as provided in Article IX.

 

--------------------------------------------------------------------------------

 

5.Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary or expedient to promote the best interests of the
Company and its Subsidiaries and to carry out the intent that the Plan be
treated as an “employee stock purchase plan” within the meaning of Section 423
of the Code.

D.Decisions Binding. The Administrator’s interpretation of the Plan, any rights
granted pursuant to the Plan, any subscription agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

XII.

MISCELLANEOUS

A.Restriction upon Assignment. A right granted under the Plan shall not be
transferable other than by will or the applicable laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant. Except as provided in Section 12.4 hereof, a right under the Plan
may not be exercised to any extent except by the Participant. The Company shall
not recognize and shall be under no duty to recognize any assignment or
alienation of the Participant’s interest in the Plan, the Participant’s rights
under the Plan or any rights thereunder.

B.Rights as a Stockholder. With respect to Shares subject to a right granted
under the Plan, a Participant shall not be deemed to be a stockholder of the
Company, and the Participant shall not have any of the rights or privileges of a
stockholder, until such Shares have been issued to the Participant or his or her
nominee following exercise of the Participant’s rights under the Plan. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash securities, or other property) or distribution or other rights for which
the record date occurs prior to the date of such issuance, except as otherwise
expressly provided herein or as determined by the Administrator.

C.Interest. No interest shall accrue on the payroll deductions or contributions
of a Participant under the Plan.

D.Designation of Beneficiary.

1.A Participant may, in the manner determined by the Administrator, file a
written designation of a beneficiary who is to receive any Shares and/or cash,
if any, from the Participant’s account under the Plan in the event of such
Participant’s death subsequent to a Purchase Date on which the Participant’s
rights are exercised but prior to delivery to such Participant of such Shares
and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
Participant’s rights under the Plan. If the Participant is married and resides
in a community property state, a designation of a person other than the
Participant’s spouse as his or her beneficiary shall not be effective without
the prior written consent of the Participant’s spouse.

2.Such designation of beneficiary may be changed by the Participant at any time
by written notice to the Company. In the event of the death of a Participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such Participant’s death, the Company shall deliver such Shares
and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

--------------------------------------------------------------------------------

 

E.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

F.Equal Rights and Privileges. Subject to Section 5.7, all Eligible Employees
will have equal rights and privileges under this Plan so that this Plan
qualifies as an “employee stock purchase plan” within the meaning of Section 423
of the Code. Subject to Section 5.7, any provision of this Plan that is
inconsistent with Section 423 of the Code will, without further act or amendment
by the Company, the Board or the Administrator, be reformed to comply with the
equal rights and privileges requirement of Section 423 of the Code.

G.Use of Funds. All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deductions.

H.Reports. Statements of account shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.

I.No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or Participant) the right to remain in
the employ of the Company or any Parent or Subsidiary or affect the right of the
Company or any Parent or Subsidiary to terminate the employment of any person
(including any Eligible Employee or Participant) at any time, with or without
cause.

J.Notice of Disposition of Shares. Each Participant shall give prompt notice to
the Company of any disposition or other transfer of any Shares purchased upon
exercise of a right under the Plan if such disposition or transfer is made: (a)
within two years from the Enrollment Date of the Offering Period in which the
Shares were purchased or (b) within one year after the Purchase Date on which
such Shares were purchased. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Participant in such
disposition or other transfer.

K.Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

L.Electronic Forms. To the extent permitted by Applicable Law and in the
discretion of the Administrator, an Eligible Employee may submit any form or
notice as set forth herein by means of an electronic form approved by the
Administrator. Before the commencement of an Offering Period, the Administrator
shall prescribe the time limits within which any such electronic form shall be
submitted to the Administrator with respect to such Offering Period in order to
be a valid election.

 